J-S29010-19

                             2019 Pa. Super. 275



COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

RASHAN LEMAR DEJARNETTE,

                         Appellant                   No. 3211 EDA 2018


       Appeal from the Judgment of Sentence Entered July 31, 2018
            In the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP-23-CR-0005645-2017


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

OPINION BY BENDER, P.J.E.:                     FILED SEPTEMBER 06, 2019

      Appellant, Rashan Lemar Dejarnette, appeals from the judgment of

sentence of an aggregate term of 5 to 10 years’ incarceration, followed by 4

years’ probation, imposed after he was convicted of several offenses under 18

Pa.C.S. § 6111 (sale or transfer of firearms). Appellant raises two challenges

to the legality of the court’s imposition of mandatory-minimum sentences

under section 6111(h). After careful review, we affirm.

      We need not reproduce the trial court’s detailed recitation of the facts

of Appellant’s case for purposes of this appeal. See Trial Court Opinion (TCO),

1/25/19, at 1-9.    We only briefly note that the evidence presented at

Appellant’s trial demonstrated that he went to a gun show with several

companions and made “straw purchases” of two firearms for an individual who

is not legally permitted to possess a gun.     For these acts, Appellant was
J-S29010-19



convicted, following a jury trial on June 13, 2018, of two counts each of the

following offenses: making materially false written statements, 18 Pa.C.S. §

6111(g)(4)(ii); firearm ownership — duty of other persons, 18 Pa.C.S. §

6111(c); tampering with public records, 18 Pa.C.S. § 4911(a)(1); and false

reports to law enforcement, 18 Pa.C.S. § 4906(b)(1). The jury also found

Appellant guilty of six counts of criminal conspiracy, 18 Pa.C.S. § 903.

      On July 31, 2018, the court conducted Appellant’s sentencing hearing,

at the close of which it imposed three mandatory-minimum, five-year terms

of incarceration pursuant to 18 Pa.C.S. § 6111(h) for Appellant’s two counts

of making materially false written statements, and one count of firearm

ownership — duty of other persons. The court also sentenced Appellant to an

aggregate, consecutive term of four years’ probation for his remaining

convictions. Appellant filed a timely post-sentence motion, which the court

denied after a hearing. He then filed a timely notice of appeal, and he also

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The court filed its Rule 1925(a)

opinion on January 25, 2019.

      Herein, Appellant presents two issues for our review:

      I) Whether the mandatory sentences imposed pursuant to 18
      Pa.C.S. § 6111(h) for counts seventeen, eighteen, and twenty are
      illegal since there is insufficient evidence of record to conclude the
      [C]ommonwealth provided Appellant with reasonable notice, prior
      to trial, of its intent to pursue these enlarged penalties?

      II) Whether the mandatory second-degree felony sentences
      imposed pursuant to 18 Pa.C.S. § 6111(h) for counts seventeen,
      eighteen, and twenty are illegal since the [C]ommonwealth failed

                                      -2-
J-S29010-19


     to charge this provision, indicate its increased grading, or specify
     its triggering facts in the information?

Appellant’s Brief at 6 (emphasis omitted).

     Both of Appellant’s issues challenge the legality of the five-year,

mandatory-minimum sentences imposed by the trial court pursuant to 18

Pa.C.S. § 6111(h). That provision states:

     (h) Subsequent violation penalty.--

     (1) A second or subsequent violation of this section shall be a
     felony of the second degree. A person who at the time of
     sentencing has been convicted of another offense under this
     section shall be sentenced to a mandatory minimum sentence of
     imprisonment of five years. A second or subsequent offense shall
     also result in permanent revocation of any license to sell, import
     or manufacture a firearm.

     (2) Notice of the applicability of this subsection to the defendant
     and reasonable notice of the Commonwealth’s intention to
     proceed under this section shall be provided prior to trial. The
     applicability of this section shall be determined at sentencing. The
     court shall consider evidence presented at trial, shall afford the
     Commonwealth and the defendant an opportunity to present
     necessary additional evidence and shall determine by a
     preponderance of the evidence if this section is applicable.

     (3) There shall be no authority for a court to impose on a
     defendant to which this subsection is applicable a lesser sentence
     than provided for in paragraph (1), to place the defendant on
     probation or to suspend sentence. Nothing in this section shall
     prevent the sentencing court from imposing a sentence greater
     than that provided in this section. Sentencing guidelines
     promulgated by the Pennsylvania Commission on Sentencing shall
     not supersede the mandatory sentences provided in this section.

     (4) If a sentencing court refuses to apply this subsection where
     applicable, the Commonwealth shall have the right to appellate
     review of the action of the sentencing court. The appellate court
     shall vacate the sentence and remand the case to the sentencing
     court for imposition of a sentence in accordance with this section
     if it finds that the sentence was imposed in violation of this
     subsection.

                                    -3-
J-S29010-19


       (5) For the purposes of this subsection, a person shall be deemed
       to have been convicted of another offense under this section
       whether or not judgment of sentence has been imposed for that
       violation.

18 Pa.C.S. § 6111(h).

       In Appellant’s first issue, he contends that the Commonwealth failed to

provide reasonable notice of its intent to seek application of section

6111(h)(1)’s mandatory-minimum sentence. We disagree. As the trial court

observes, the Commonwealth twice notified Appellant of this fact, in writing,

prior to trial. First, on February 23, 2018, the Commonwealth provided, to

both the court and defense counsel, a pretrial statement in which it declared

its intent to seek five-year mandatory minimum sentences pursuant to 18

Pa.C.S. § 6111(h)(1).          See TCO at 21-22; see also Commonwealth’s

Response to Defendant’s Post Sentence and Supplement Post Sentence

Motions (hereinafter “Commonwealth’s Response”), 9/5/18, at Appendix A,

pg.   2   ¶E   (the    Commonwealth’s          Pretrial   Statement   declaring:   “The

Commonwealth is seeking to impose the five (5) year minimum mandatory

sentence pursuant to 18 [Pa.C.S.] § 6111[](h)(1)[.]”).                  Second, “the

Commonwealth authored a letter to counsel for Appellant on June 12, 2018,

which stated the applicable mandatory[-] minimum….” TCO at 22; see also

Commonwealth’s Response at Appendix B.1
____________________________________________


1 Appellant argues that we should not consider the Commonwealth’s pretrial
statement, or its June 12, 2018 letter to defense counsel, as they “were never
docketed prior to trial….” Appellant’s Brief at 16. However, nothing in section
6111(h)(2) requires the Commonwealth to file notice of its intent to seek the



                                           -4-
J-S29010-19



       Additionally, as the court observes, just prior to the start of trial, the

Commonwealth stated on the record its intent to seek the mandatory-

minimum sentence, and it also noted that it had provided defense counsel

with the letter informing Appellant of this fact. See TCO at 22; N.T. Trial,

6/12/18, at 6 (the prosecutor’s stating: “I just want the record to reflect that

this is [a] mando [sic] case [and] I did indicate that on my pretrial statement.

I have said it numerous times, [defense counsel] is aware. I just gave him a

letter for the record indicating that this is a mando [sic] case and we do seek

to pursue to the mando [sic] if he is convicted of multiple counts. And I have

given the [c]ourt a copy [of] that letter.”)     TCO at 22 (quoting N.T. Trial,

6/12/18, at 6 (emphasis added)). Based on this record, we conclude that the

Commonwealth provided reasonable, pre-trial notice of its intent to seek the

mandatory-minimum sentences under section 6111(h)(1). Thus, Appellant’s

first issue is meritless.

       Next, Appellant contends that his mandatory-minimum sentences are

illegal because the Commonwealth failed to refer to section 6111(h)(1), or

indicate the increased grading of his offenses required by that provision, in

the criminal information.        Appellant insists that “courts may not impose
____________________________________________


mandatory-minimum sentence. Rather, the statute requires only that the
Commonwealth provide to the defendant reasonable notice of this fact. When
Appellant challenged the adequacy of the Commonwealth’s notice in his post-
sentence motion, the Commonwealth attached to its response the notification
documents that it had provided to Appellant prior to trial. We discern nothing
improper about the trial court’s, or this Court’s, considering those record
documents in assessing the reasonableness and adequacy of the
Commonwealth’s notice.

                                           -5-
J-S29010-19



enlarged penalties if the charging document fails to specify which facts support

the increased range of potential sentences.” Appellant’s Brief at 18 (citations

omitted). He complains that here, “the charging document … did not specify

which facts supported enlarged sentencing[,]” and the information “did not

reference [s]ection 6111(h), or explain which of the counts charged could

expose [Appellant] to its five-year mandatory minimum and felony-two

grading.” Id. at 20.

      In support of his argument, Appellant relies on several cases, including

Commonwealth v. Moses, 271 A.2d 339 (Pa. 1970), Commonwealth v.

Longo, 410 A.d 368 (Pa. Super. 1979), Commonwealth v. Campbell, 417
A.2d 712 (Pa. Super. 1980), and Commonwealth v. Gibson, 668 A.2d 552

(Pa. Super. 1995).     In each of these cases, we reversed the trial court’s

imposition of enhanced sentences based on prior convictions that were known

to the Commonwealth before it filed the criminal information. Here, however,

Appellant did not have prior convictions that triggered the enhanced

sentencing provisions of section 6111(h)(1) until he was convicted of the

crimes alleged in this criminal information. As the Commonwealth explains:

            In this case, the criminal informations clearly charged
      [A]ppellant with multiple offenses under 18 Pa.C.S. [§] 6111[;]
      however, prior to trial, [A]ppellant had not yet been convicted of
      any offenses under that section. Therefore, there were no dates
      of prior convictions to set forth in a criminal information. Also,
      until [A]ppellant was found guilty of multiple offenses under
      [section] 6111, there was nothing for the trial court or [A]ppellant
      to be put on notice of in terms of an actual prior offense which
      might trigger the mandatory minimum sentencing provisions of
      [section] 6111(h).


                                     -6-
J-S29010-19



Commonwealth’s Brief at 24.      We agree with the Commonwealth that the

circumstances of this case make it distinguishable from those on which

Appellant relies.

      Moreover, as the Commonwealth observes, “[t]he purpose of a criminal

information is to provide a defendant with timely notice of the facts and the

charges against him and to provide him with the time and opportunity to

prepare a defense.”    Commonwealth’s Brief at 25 (citations omitted); see

Commonwealth v. Bickerstaff, 204 A.3d 988, 995 (Pa. Super. 2019)

(“[Informations] must be read in a common sense manner and are not to be

construed in an overly technical sense. The purpose of the [information] is to

provide the accused with sufficient notice to prepare a defense, and to

[ensure] that he will not be tried twice for the same act.”) (citation omitted).

In this case, the fact invoking the application of section 6111(h)(1) — i.e.,

Appellant’s prior conviction for a crime under that section — was not an

element that was required to be submitted to the fact-finder and proven

beyond a reasonable doubt. See Commonwealth v. Miller, 102 A.3d 988,

995 n.5 (Pa. Super. 2014) (noting that the holding of Alleyne v. United

States, 570 U.S. 99, 106 (2013), that “facts that increase mandatory

minimum sentences must be submitted to the jury” and found beyond a

reasonable doubt does not apply to a prior conviction).        Additionally, as

discussed above, the Commonwealth could not have alleged the applicability

of section 6111(h)(1) in the criminal information, as that provision did not

apply until Appellant was convicted of the crimes charged in this case. The

                                     -7-
J-S29010-19



Commonwealth did, however, provide reasonable notice to Appellant of its

intent to invoke that mandatory-minimum sentence, were he to be convicted

of multiple section 6111 offenses. Thus, although the criminal information did

not reference the applicability of section 6111(h), we discern no illegality in

the court’s imposing Appellant’s mandatory-minimum sentences under that

provision.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/19




                                     -8-